WRIT GRANTED AND MADE PEREMPTORY:
Originally, twenty-six people were charged with dog fighting in violation of R.S. 14:102.5. A motion to quash was filed on their behalf and was denied by the trial court on May 21, 1987. This counseled writ application to this Court was submitted on behalf of eleven of those defendants and complains of that denial.
Basically, relators contend that the indictment filed against them should be quashed as it fails to charge an offense which is punishable under a valid statute. At the hearing on the motion to quash, it was stipulated that relators paid a fee to be spectators at a dog fight.
Revised Statute 14:102.5, under which re-lators are charged, reads in pertinent part:
A. No person shall intentionally do any of the following:
(1) For amusement or gain, cause any dog to fight with another dog, or cause any dogs to injure each other.
(2) Permit any act in violation of Paragraph (1) to be done on any premises under his charge or control, or aid or abet any such act.
(3) Promote, stage, advertise, or be employed at a dogfighting exhibition.
(4) Sell a ticket of admission or receive money for the admission of any person to any place used, or about to be used, for any activity described in Paragraph (2).
(5) Own, manage, or operate any facility kept or used for the purpose of dogfight-ing.
After full consideration of relators’ application for writs and respondent’s brief, we find merit in relators’ argument. Relators’ motion to quash is hereby granted. La.R. S. 14:102.5 does not proscribe paying a fee to be a spectator at a dog fight.